DETAILED ACTION
	This Office action is responsive to communication received 03/02/2021 – Request for Continued Examination (RCE) and Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 remain pending.
Response to Arguments
In the arguments received 03/02/2021, the applicant contends that the prior art reference to Howard (USPN 5,728,008) “fails to teach or suggest that the portion of the shaft (9) that is surrounded by the sleeve (5) extends through the entire sleeve (5)”.  Applicant makes note of the further references to Snyder (USPN 5,728,008) and Risher (USPN 3,572,709) introduced in the advisory action of 02/10/2021 and argues that “Snyder does not disclose a cylindrical sleeve and cannot be modified to do so, because the objective of Snyder is to have an airfoil-shaped sleeve to control airflow. Risher discloses an inner sleeve and an outer sleeve for a golf club head. The shaft is connected to the inner sleeve and not directly connected to a hosel”.  
IN RESPONSE:
Applicant’s arguments, see scanned page 1, lines 15-23, filed with the REMARKS of 03/02/2021, with respect to the rejection(s) of claim(s) 1-20 under various grounds of rejections under 35 USC §103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made incorporating the newly-discovered prior art to Murphy (USPN 5,947,836).  As currently claimed, the shaft includes a first end portion and a second end portion opposite the first end portion and configured to receive a grip.  It is noted that the grip has not been positively recited.  Rather, the prior art need only show a shaft capable of receiving a grip.  Next, the instant claims require a cylindrical sleeve surrounding the 
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, line 19, “the second polymer material” lacks proper antecedent basis.  Note that line 17 recites a second filler material.  Pending the correction in line 17, it is suggested that “polymer” in line 20 be amended to read --filler--, for consistency.  Note, for example, that subsequent claim 17 recites a first filler material and a second filler material.  It would thus be more consistent for claim 16 to recite a first filler material, a second filler material and a third filler material.
As to claims 17-20, these claims share the indefiniteness of claim 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-6, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl (USPN 8,088,025) in view of Stites (USPN 7,435,187) and Murphy (USPN 5,947,836). 
As to claims 1 and 16, Wahl (‘025) shows a golf club (300) comprising: a body portion (309) comprising a first material (col. 9, lines 32-38), the body portion (309) having a toe portion (304), a hosel portion (114), a front portion (330), a back portion (328), a top portion (306), a sole portion (308), and an interior cavity (332) at least partially filled with a first polymer material (or first filler material) (324), and a maximum distance between the front portion and the back portion being substantially less than a maximum distance between the top portion and the sole portion (i.e., Wahl (‘025) is shaped as a typical iron-type club head; FIGS. 1B, 1D and 3B); at least one port (338) located on the body portion (309); and a plurality of weight portions comprising a second material different from the first material, at least one weight portion of the plurality of weight portions located below a horizontal midplane of the body portion (i.e., at col. 9, lines 51-57, Wahl (‘025) states that the body portion may include weights, as disclosed in USPN 6,811,496 and thus incorporates the teachings of the Wahl (‘496) patent by reference thereto).  Here, Wahl (‘496) shows a plurality of weights in the form of pins (42) and made of tungsten material and located in the lower sole bar.  See col. 5, lines 20-65 and FIGS. 5A, 5B in Wahl (‘496).  Thus, placement of the at least one mass portion of the plurality of mass portions below the horizontal midplane (i.e., within the sole bar of the club head of Wahl (‘025)) to control the weight distribution and maintain a low center of gravity is incorporated within Wahl (‘025) through the disclosure in Wahl (‘496).  
Wahl (‘025) lacks a shaft having a first end portion directly coupled to the hosel portion and a second end opposite the first end portion and configured to receive a grip, the shaft including: a shaft body portion at the first end portion and filled with a second polymer material;  a shaft including: a shaft body portion having a first end portion directly coupled to the hosel portion and a second end portion opposite the first end portion and configured to receive a grip, at least a portion of the shaft body portion at the first end portion being filled with a second filler material (claim 16).  It is first noted that the language “configured to receive a grip”, does not positively recite a grip, but merely requires that the second end portion of the shaft is capable of receiving a grip.  It is also clear that the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to modify the device in Wahl (‘025) by attaching a shaft to the hosel portion (114) in order to swing the club head.  Here, Stites shows that a shaft may be filled with a polymer (i.e., filler) material (element 40) to provide shock absorption (i.e., col. 3, lines 40-48; col. 6, lines 65 through col. 7, line 4).  Stites also shows that the shaft is configured to receive a grip (i.e., handle 23 for slip-resistance).  Here, the addition of these features (i.e., a shaft coupled to the golf club head, the shaft including: a shaft body portion at least partially filled with a second polymer (or second filler) material; the shaft configured to receive a grip to the club head in Wahl (‘025)) would have involved the obvious combining of prior art elements according to known methods to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   More specific to claim 16, Wahl (‘025) shows a face portion having a thickness (col. 4, lines 1-8) of less than or equal to about 1.9 millimeters (0.075 inch). 
Wahl (‘025) further lacks a cylindrical sleeve portion surrounding the shaft body portion, the cylindrical sleeve portion constructed from a third polymer material; wherein the portion of the shaft body portion surrounded by the cylindrical sleeve portion extends through the entire cylindrical sleeve portion (claim 1) and a cylindrical sleeve portion surrounding the portion of the shaft body portion that is filled with the second polymer material, the cylindrical sleeve portion being constructed from a third polymer material; wherein the portion of the shaft body portion surrounded by the cylindrical sleeve portion extends through the entire cylindrical sleeve portion (claim 16).  While Stites does appear to include a grip (23) that extends over one end of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 2, in Wahl (‘025), the at least one port (338) is connected to the interior cavity (328) of the body portion (309).  See FIG. 3B and col. 10, lines 46-58. 
As to claim 3, in Wahl (‘025), the at least one port (338) is connected to the interior cavity (328) and wherein the interior cavity (328) is at least partially filled with the first polymer material from the port (338). See col. 10, lines 26-57. 
As to claim 4, in Wahl (‘025), the first polymer material (i.e., the filler material 121) may be made of an elastic polymer material.  See col. 4, line 19, naming Expancel®, which is an elastic polymer. 
As to claims 5 and 17, the combination of Wahl, Stites and Murphy obviates the first polymer (or first filler) material and the second polymer (or second filler) material comprising the same material.  Here, each of Wahl (i.e., col. 4, lines 18-25; col. 4, line 51 through col. 5, line 11) and Stites (i.e., col. 3, lines 40-55) details the use of polymer material.  To have selected the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
As to claim 6, in Wahl (‘025), a height of the interior cavity (328) is greater than or equal to 50% of a height of the body portion (309). See FIG. 1B. 
As to claim 18, at least ten (10) inches of the first end of the shaft body portion is partially or entirely filled with filler material. Here, Stites shows in FIG. 5F that substantially the entire shaft body portion may be filled with a filler material and thus at least ten inches of the first end of the shaft body is partially filled with a filler material.  Selection of the filler material in the shaft portion to be the same as the first filler material (of the body portion) would have involved an obvious design choice.  Again, the combination of Wahl, Stites and Murphy obviates the first polymer material and the second polymer material comprising the same material.  Here, each of Wahl (i.e., col. 4, lines 18-25; col. 4, line 51 through col. 5, line 11) and Stites (i.e., col. 3, lines 40-55) details the use of polymer material.  To have selected the same material (i.e., the same polymer material) based upon the amount of shock absorption or comfort desired by a golfer would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  Selection of a suitable polymer, including the same polymer, for the first polymer material (of the body portion) and the second polymer material (of the shaft body portion) would have involved an obvious design choice.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
As to claim 20, at least one mass portion of the plurality of mass portions is located farther from the toe portion than the hosel portion.  In Wahl (‘496), which is incorporated by reference within the Wahl (‘025) reference, FIG. 5B shows a port near numeral (64) that accepts .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl (USPN 8,088,025) in view of Stites (USPN 7,435,187), Murphy (USPN 5,947,836) and Iwata (US PUBS 2002/0082118).  Wahl, as modified by Stites and Murphy does not explicitly detail the first material comprises a material having a yield strength greater than or equal to 500 Megapascal (500 million N/m2).   Wahl (‘025) does state that the club head body is made of stainless steel (col. 9, lines 32-38). The applicant has disclosed that an acceptable material is stainless steel (see SPECIFICATION - paragraphs [0148-0153]). Here, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to select a suitable stainless steel material based upon the properties of the material. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Here, the applicant has not invented the claimed material having a yield strength greater than or equal to 500 Megapascal (500 million N/m2).  Materials having the claimed yield strength have been available in the prior art, as evidenced by the publication to Iwata (see paragraph [0028]). 

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimeur (USPN 5,766,092) in view of Stites (USPN 7,435,187), Takahashi (JP 10-277187, provided by the applicant with translation in the IDS dated 07/02/2019) and Murphy (USPN 5,947,836). 
As to claims 1, 7, 9, 16 and 19, Mimeur shows a golf club (FIG. 1) comprising: a body 
Mimeur lacks a shaft body portion at the first end portion and filled with a second polymer material (claim 1); at least a portion of the shaft body portion at the first end portion being filled with a second polymer material (claim 9); and at least a portion of the shaft body portion at the first end portion being filled with a second filler material (claim 16).  Here, Stites shows that a shaft may be filled with a polymer (i.e., filler) material (i.e., element 40) to provide shock absorption (i.e., col. 3, lines 40-48; col. 6, lines 65 through col. 7, line 4).  Here, the addition of these features (i.e., the shaft including: a shaft body portion at least partially filled with a second polymer (or second filler) material) to the club head in Mimeur would have involved the obvious combining of prior art elements according to known methods to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   

a cylindrical sleeve portion surrounding the shaft body portion, the cylindrical sleeve portion constructed from a third polymer material; wherein the portion of the shaft body portion surrounded by the cylindrical sleeve portion extends through the entire cylindrical sleeve portion (claim 1); a cylindrical sleeve portion surrounding the portion of the shaft body portion that is filled with the second polymer material, the cylindrical sleeve portion being constructed from a third polymer material; wherein the portion of the shaft body portion surrounded by the cylindrical sleeve portion extends through the entire cylindrical sleeve portion (claims 9 and 16).  While Mimeur generally mentions a shaft/grip combination and while Stites does appear to include a grip (23) that extends over one end of the shaft (i.e., col. 3, lines 23-25), neither Mimeur nor Stites explicitly states that the grip is formed as a cylindrical sleeve. Murphy shows it to be old in the art to provide a cylindrical sleeve portion (20) at one end of the shaft, and formed from a polymer material.  Note that at least an inner portion of the sleeve in Murphy is cylindrical to match the cylindrical shape of the shaft (i.e., FIG. 2). Murphy, in his BACKGROUND section, also explains that grips are often provided as substantially cylindrical sleeves that are fitted over one end of a shaft portion, wherein the use of a grip of polymer construction provides user comfort and shock and vibration absorption (i.e., col. 1, lines 60-64; col. 4, lines 39-55).  Here, the further addition of these features (i.e., a cylindrical sleeve portion surrounding the shaft body portion, the sleeve portion constructed from a third polymer material, wherein the portion of the shaft body portion surrounded by the cylindrical sleeve portion extends through the entire cylindrical sleeve portion) to the modified club head in Mimeur would have involved the obvious combining of prior art elements according to known methods to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Mimeur also lacks a plurality of weight portions (i.e., or a plurality of mass portions) with at least one weight portion (or mass portion) located below a horizontal midplane of the body portion and with at least one of the plurality of weight portions located above the horizontal KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   
Mimeur also lacks a face portion having a thickness of less than or equal to about 1.9 millimeters, as required by claim 16.  It is noted that Mimeur states that the face portion is sized between 2.5 and 4.0 mm when using steel to maintain structural integrity.  Mimeur further notes that the thickness of the club head walls may be varied for weight distribution and also notes other suitable materials for the makeup of the club head.  See col. 2, line 55 through col. 3, line 7 in Mimeur.  Here, the skilled artisan, through routine experimentation, would have found it obvious to select a suitable thickness for the face portion based upon the specific material used (i.e., needing a thinner face thickness if a harder material than the steel used as the example material were to have been selected, or using a thinner face to save weight at the front of the club head body and redistribute weight to other portions of the body, which would be commensurate with the teaching of varied wall thickness discussed in Mimeur).  

As to claims 2 and 10, in Mimeur, the at least one port (120) is connected to the interior cavity (2) of the body portion (1).  See FIG. 5. 
As to claims 3 and 11, in Mimeur, the at least one port (120) is connected to the interior cavity (2) and wherein the interior cavity (2) is at least partially filled with the first polymer material from the port (338). See FIG. 5 and col. 4, lines 46-50. 
As to claims 4 and 12, in Mimeur, the first polymer material (i.e., the filler material) may be made of an elastic polymer material.  See col. 4, lines 39-44, naming a foam of a plastic material such as polyurethane foam, which exhibits elastic behavior.  
As to claims 5, 13 and 17, the combination of Mimeur, Stites and Murphy obviates the first polymer (or second filler) material and the second polymer (or second filler) material comprising the same material.  Here, each of Mimeur (i.e., col. 3, lines 15-17 and col. 4, lines 38-44) and Stites (i.e., col. 3, lines 40-55) details the use of polymer material.  To have selected the same material (i.e., the same polymer material) based upon the about of shock absorption or comfort desired by a golfer would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  Selection of a suitable polymer, including the same polymer, for the first polymer material (of the body portion) and the second polymer material (of the shaft body portion) would have involved an obvious design choice.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
As to claims 6 and 14, in Mimeur, a height of the interior cavity (2) is greater than or equal to 50% of a height of the body portion (1). See FIG. 8. 	As to claim 15, Mimeur notes the body portion may be formed from a plurality of materials including steel, bronze, titanium, aluminum and cuproberyllium (col. 3, lines 4-7).  The density of steel is roughly 7.85 g/cm3. 
As to claim 18, at least ten (10) inches of the first end of the shaft body portion is partially or entirely filled with filler material. Here, Stites shows in FIG. 5F that substantially the entire shaft body portion may be filled with a filler material and thus at least ten inches of the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
As to claim 20, Mimeur does not explicitly show at least one mass portion of the plurality of mass portions is located farther from the toe portion than the heel portion.  In Takahashi, FIG. 3 shows at least one male screw (3) clearly located farther from the toe portion than the hosel portion.  Takahashi teaches that the location of the screws may be varied to alter weight distribution, as desired (see paragraphs [0006] and [0008] in Mimeur).  Placement of the one mass portion as, claimed, within the club head of Mimeur to control the weight distribution would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mimeur (USPN 5,766,092) in view of Stites (USPN 7,435,187), Takahashi (JP 10-277187, provided by the applicant with translation in the IDS dated 07/02/2019), Murphy (USPN 5,947,836) and Iwata (US PUBS 2002/0082118).  Mimeur, as modified by Stites, Takahashi and Murphy, does not explicitly detail the first material comprises a material having a yield strength greater than or equal to 500 Megapascal (500 million N/m2).   Mimeur does state that the club head body may be made of steel or other frequently used alloys (col. 2, lines 58-60; col. 3, lines 5-7). The applicant has disclosed that an acceptable material is stainless steel (see SPECIFICATION - paragraphs [0148-0153]). Here, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to select a suitable steel material based upon the properties of the material. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Here, the applicant has not invented the claimed material having a yield strength greater than or equal to 500 Megapascal (500 million N/m2).  Materials having the claimed yield strength have been available in the prior art, as evidenced by the publication to Iwata (see paragraph [0028]). 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Southey shows a cylindrical grip, of interest.
Clarke shows a cylindrical sleeve that may be used with a golf club that is equipped with a grip. See FIG. 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711